UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT Government Money Market Fund The fund's portfolio 3/31/17 (Unaudited) REPURCHASE AGREEMENTS (67.9%) (a) Principal amount Value Interest in $180,000,000 joint tri-party term repurchase agreement dated 3/30/17 with Citigroup Global Markets, Inc. due 4/6/17 - maturity value of $2,200,334 for an effective yield of 0.780% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 4.375% and due dates ranging from 10/15/18 to 5/15/40, valued at $183,600,071) $2,200,000 $2,200,000 Interest in $233,000,000 joint tri-party repurchase agreement dated 3/31/17 with Citigroup Global Markets, Inc. due 4/3/17 - maturity value of $24,026,622 for an effective yield of 0.810% (collateralized by various U.S. Treasury notes with coupon rates ranging from 1.125% to 1.875% and due dates ranging from 1/31/20 to 10/31/22, valued at $237,660,093) 24,025,000 24,025,000 Interest in $23,000,000 tri-party repurchase agreement dated 3/31/17 with Goldman, Sachs & Co. due 4/3/17 - maturity value of $23,001,514 for an effective yield of 0.790% (collateralized by various mortgage backed securities with coupon rates ranging from 3.500% to 4.500% and due dates ranging from 3/1/32 to 1/1/44, valued at $23,460,000) 23,000,000 23,000,000 Interest in $295,974,000 joint tri-party repurchase agreement dated 3/31/17 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 4/3/17 - maturity value of $23,001,514 for an effective yield of 0.790% (collateralized by a mortgage backed security with a coupon rate of 3.500% and a due date of 2/1/47, valued at $301,893,481) 23,000,000 23,000,000 Total repurchase agreements (cost $72,225,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (23.1%) (a) Yield (%) Maturity date Principal amount Value Federal Farm Credit Banks Funding Corporation discount notes 0.806 10/17/17 $695,000 $691,927 Federal Farm Credit Banks Funding Corporation discount notes 0.654 9/6/17 1,000,000 997,147 Federal Farm Credit Banks Funding Corporation discount notes 0.534 6/23/17 1,000,000 998,773 Federal Farm Credit Banks Funding Corporation discount notes 0.754 11/3/17 700,000 696,850 Federal Farm Credit Banks Funding Corporation unsec. FRB Ser. 1 0.942 10/13/17 1,000,000 1,000,252 Federal Home Loan Banks unsec. discount notes 0.853 7/28/17 1,000,000 997,214 Federal Home Loan Banks unsec. FRB 0.942 9/7/17 1,000,000 1,001,103 Federal Home Loan Banks unsec. FRB 1.319 12/5/17 1,400,000 1,399,818 Federal Home Loan Banks unsec. FRB 1.178 11/2/17 1,250,000 1,250,712 Federal Home Loan Mortgage Corporation unsec. discount notes 0.754 11/1/17 1,000,000 995,542 Federal Home Loan Mortgage Corporation unsec. discount notes 0.914 9/15/17 1,000,000 995,779 Federal Home Loan Mortgage Corporation unsec. discount notes 0.623 9/1/17 335,000 334,117 Federal Home Loan Mortgage Corporation unsec. discount notes 0.491 5/15/17 1,000,000 999,401 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.491 5/30/17 1,000,000 999,197 Federal Home Loan Mortgage Corporation unsec. FRN 0.471 4/20/17 500,000 500,001 Federal Home Loan Mortgage Corporation unsec. notes 0.664 4/18/17 705,000 706,477 Federal Home Loan Mortgage Corporation unsec. notes 1.319 9/29/17 1,400,000 1,401,326 Federal Home Loan Mortgage Corporation unsec. notes 0.942 7/14/17 1,000,000 1,000,023 Federal Home Loan Mortgage Corporation unsec. notes Ser. 0001 0.942 5/26/17 1,000,000 1,000,310 Federal National Mortgage Association unsec. discount notes 0.622 7/26/17 1,000,000 998,002 Federal National Mortgage Association unsec. discount notes 0.652 7/3/17 700,000 698,825 Federal National Mortgage Association unsec. FRN 1.696 10/5/17 1,800,000 1,799,713 Federal National Mortgage Association unsec. FRN Ser. 1 1.083 9/8/17 1,150,000 1,149,877 Federal National Mortgage Association unsec. notes 0.652 4/27/17 692,000 692,306 Federal National Mortgage Association unsec. notes 1.220 4/20/17 1,295,000 1,295,138 Total U.S. government agency obligations (cost $24,599,830) U.S. TREASURY OBLIGATIONS (8.7%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.747 11/9/17 $1,000,000 $995,474 U.S. Treasury Bills 0.545 5/11/17 1,000,000 999,404 U.S. Treasury Bills 0.586 5/4/17 1,000,000 999,472 U.S. Treasury Bills 0.569 4/20/17 1,000,000 999,704 U.S. Treasury FRN 1.054 1/31/18 1,150,000 1,151,378 U.S. Treasury FRN 0.972 4/30/18 1,150,000 1,150,219 U.S. Treasury FRN 0.956 7/31/18 1,000,000 999,852 U.S. Treasury FRN 0.952 10/31/18 1,000,000 999,960 U.S. Treasury FRN 0.922 1/31/19 1,000,000 1,000,184 Total U.S. treasury obligations (cost $9,295,647) TOTAL INVESTMENTS Total investments (cost $106,120,477) (b) Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $106,301,008. (b) The aggregate identified cost on a financial reporting and tax basis is the same. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund's portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Repurchase agreements $— $72,225,000 $— U.S. government agency obligations — 24,599,830 — U.S. treasury obligations — 9,295,647 — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citigroup Global Markets, Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner and Smith Inc. Total Assets: Repurchase agreements $26,225,000 $23,000,000 $23,000,000 $72,225,000 Total Assets $26,225,000 $23,000,000 $23,000,000 $72,225,000 Total Financial and Derivative Net Assets $26,225,000 $23,000,000 $23,000,000 $72,225,000 Total collateral received (pledged)##† $26,225,000 $23,000,000 $23,000,000 Net amount $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
